Citation Nr: 0017966	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with sciatic neuritis due to a herniated intervertebral disc 
at L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1951 to May 
1955.

This appeal arose from a September 1997 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied an increased 
evaluation for the service-connected low back strain with 
sciatic neuritis due to a herniated intervertebral disc at 
L5-S1.  In August 1998, this case was remanded by the Board 
of Veterans' Appeals (Board) for further development.  
Following this development, the veteran and his 
representative were informed through February and May 1999 
and May 2000 supplemental statements of the case of the 
continued denial of his claim.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the evidence of record reveals that the veteran 
was provided VA orthopedic and neurologic examinations in 
November 1998.  These examinations provided inconsistent 
ranges of motion; the neurologic examination described his 
range of motion as full, while the orthopedic evaluation 
noted significant functional limitations.  Moreover, an EMG 
conducted as part of this examination was normal, without 
evidence of radiculopathies; however, a study performed by VA 
on an outpatient basis in May 1999 was abnormal.  This study 
result might suggest a worsening of his condition since the 
November 1998 VA examination.  Therefore, it is found that 
additional examinations are needed in order to fully assess 
his current degree of disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should provide the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians who 
have not previously examined him in order 
to fully assess the current nature and 
degree of severity of the service-
connected low back strain with sciatic 
neuritis due to a herniated 
intervertebral disc at L5-S1.  

The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that they have reviewed the 
claims folder.

	The orthopedic examination must 
include all indicated special tests and 
must include range of motion testing.  
The examiner should note the range of 
motion of the low back.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

	The neurologic examiner should 
comment upon whether the veteran suffers 
from severe lumbosacral strain, with 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space, or some of the above 
with abnormal mobility on forced motion.  
The examiner should also comment on 
whether there is evidence of severe 
intervertebral disc syndrome, with 
recurring attacks and intermittent relief 
or of pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  All indicated 
special studies, to include, but not 
limited to, EMG and nerve conduction 
studies, should be accomplished.

2.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected low 
back strain with sciatic neuritis due to 
a herniated intervertebral disc at L5-S1.  
The RO should rely upon the diagnostic 
code which more accurately reflects the 
veteran's symptomatology (that is, 
38 C.F.R. Part 4, Codes 5293 or 5295 
(1999)).  

3.  If the above decision remains adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




